Exhibit [Missing Graphic Reference] NEWS RELEASE Endeavour Silver Temporarily Halts Work at Both of its Operations in Mexico Pursuant to the Mexican Presidential Decree Vancouver, Canada – May 1, 2009 - Endeavour Silver Corp. (“Endeavour” or the “Company”) (EDR: TSX) (EJD: DB-Frankfurt) (EXK: NYSE-Amex)announces today pursuant to the Mexican Presidential decree (dated April 30, 2009) to prevent the spread of the H1N1 (Swine Flu Virus), we are temporarily stopping work at our two operations and will restart on May 6, 2009.The Presidential decree regulates that all non-essential government agencies and private businesses are ordered to cease operations until May 6th to combat the spread of H1N1 virus. Management is putting in place a plan to pick up this lost production throughput the remainder of the year so it does not impact our annual forecast. The company’s operations are relatively isolated and we have no outbreaks of the flu at either of our locations, however management believes it is important to be proactive in the healthcare needs of our employees and to follow the legal Mexican government decree. We have provided healthcare instructions to our employees on how to protect themselves from contracting the flu. Endeavour Silver Corp. (EDR: TSX) (EJD: DB-Frankfurt) (EXK: NYSE-Amex) is a small-cap silver mining company focused on the growth of its silver production, reserves and resources in Mexico. Since start-up in 2004, Endeavour has posted four consecutive years of aggressive silver production and resource growth.The organic expansion programs now underway at Endeavour’s two operating silver mines in Mexico combined with its strategic acquisition program should help Endeavour achieve its goal to become the next premier mid-tier primary silver producer. ENDEAVOUR SILVER CORP. Per: /s/ "Bradford J. Cooke" BRADFORD COOKE Chairman and CEO For more information, please contact Hugh Clarke at Toll free:877-685-9775, tel:(604) 685-9775, fax:(604) 685-9744, email hugh@edrsilver.com or visit our website, www.edrsilver.com.The TSX Exchange has neither approved nor disapproved the contents of this news release. Cautionary Note Regarding Forward-Looking Statements This news release contains “forward-looking statements” within the meaning of the United States private securities litigation reform act of 1995 and “forward-looking information” within the meaning of applicable Canadian securities legislation. Such forward-looking statements and information herein include, but are not limited to, statements regarding Endeavour’s anticipated performance in 2009, including silver and gold production, timing and expenditures to develop new silver mines and mineralized zones, silver and gold grades and recoveries, cash costs per ounce, capital expenditures and sustaining capitaland the use of proceeds from the Company’s recent financing.
